Citation Nr: 0739873	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969, with a tour in the Republic of Vietnam from 
December 10, 1966, to December 9, 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

After reopening on the basis of new and material evidence, 
the Board is remanding the PTSD claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration before readjudicating 
the claim on the underlying merits (de novo).


FINDING OF FACT

Evidence received since the Board's December 1990 denial is 
not duplicative or cumulative of evidence previously 
considered and relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The Board's December 1990 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  But new and material evidence has been received since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's 
obligations to notify the veteran of the type of evidence 
needed to substantiate a claim, including apprising him of 
the evidence he is responsible for providing, the evidence VA 
will obtain for him, and giving him an opportunity to submit 
any relevant evidence in his possession.  38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

The VCAA also requires that VA apprise the veteran of the 
downstream disability rating and effective date elements of 
his service-connection claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

And in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen a previously denied, unappealed claim, the VCAA 
requires that VA apprise the veteran of the specific reasons 
for the prior denial.

Since, however, the Board is reopening the claim at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
the claim for further development before readjudicating it on 
the underlying merits (de novo), the Board need not determine 
at this point whether there has been compliance with the 
other notice and duty to assist provisions of the VCAA until 
this additional development is completed and the claim 
reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the veteran because that 
determination is better made once the additional development 
on remand is completed.  Cf. Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  See, too, Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board had erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims 
and, therefore, found the error harmless).  

New and Material Evidence to Reopen the Claim

In December 1990 the Board denied the veteran's claim for 
service connection for PTSD because he did not have a then 
current diagnosis of PTSD.  He did not appeal that decision, 
so it is final and binding on him based on the evidence then 
of record.  38 C.F.R. § 20.1100.  The Board's decision 
denying the claim subsumed the RO's prior decision doing the 
same.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1104.  

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  The veteran filed his claim to reopen in 
March 2002.  Therefore, under the revised standards 
(effective for petitions to reopen filed on or after August 
29, 2001), new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened.  It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

Evidence received since the December 1990 Board denial 
consists of VA treatment records, a document showing that J. 
P. was killed in the Republic of Vietnam on December 15, 
1967, and a transcript of the veteran's May 2007 Travel Board 
hearing.  

All of this evidence is new, in that it has not been 
submitted to VA before and, thus, never considered.  But this 
additional evidence also is material because it relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, this evidence shows the 
veteran has been diagnosed with PTSD, which as mentioned was 
not established when the Board previously denied his claim in 
December 1990.  Additionally, during his May 2007 Travel 
Board hearing, he stated that his PTSD stressor was learning 
that his friend J. P. was killed in Vietnam one week after 
the veteran left the country.  There is a document in the 
veteran's claims file confirming J. P.'s death one week after 
the veteran departed from Vietnam.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. § 5108.  The claim is granted to this 
extent, subject to the further development on remand.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for PTSD is reopened.  




REMAND

As already alluded to, the veteran's claim was previously 
denied because he did not have a then current diagnosis of 
PTSD.  But he now does.  As cause for this diagnosis, he 
enumerated several stressors related to his tour in Vietnam.  
One of them has been verified - the death of his friend J. 
P. in Vietnam shortly after the veteran left the country.  At 
his May 2007 Travel Board hearing, the veteran testified 
that, after J. P. died, he was the person who inventoried J. 
P.'s personal belongings.  There is a document in the 
veteran's claims file showing that J. P. was killed in 
Vietnam on December 15, 1967, six days after the veteran left 
the country.  J. P. was in the same division as the veteran. 

The veteran has not had a VA PTSD examination since evidence 
of his current diagnosis was submitted.  In order to decide 
this case, an examination and nexus opinion are needed.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA mental 
status examination to obtain a medical 
nexus opinion indicating whether it is at 
least as likely as not that his PTSD is 
attributable to his military service, 
specifically, the verified stressor of 
his friend J. P.'s death six days after 
the veteran left Vietnam.  

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim (on a de 
novo basis) in light of the additional 
evidence.  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to submit additional evidence 
in response prior to returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


